DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 07/14/2021 have been fully considered.
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
However, the present amendments to claims 1, 4, and 8 resulted in new issues under 35 USC 112(b) as set forth below.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that neither Kosuge nor Brennan mention the problem of obtaining a film having excellent feathering. This is not found persuasive for the following reason:
In response to applicant's argument that neither Kosuge nor Brennan mention the problem of obtaining a film having excellent feathering, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is further noted that modified Kosuge teaches the laminate as discussed in the grounds of rejection below has substantially the same layer compositions and thicknesses as required for claims 1 and 3-10. Kosuge further teaches evaluating the lamination property of the laminate as well as preventing delamination (Kosuge, Par. 0083-0085 and 0088). If modified Kosuge’s laminate 
Secondly, Applicant argues that neither Kosuge, Brennan, nor Hasegawa teaches the newly amended claim limitation wherein the filler particles have a median diameter d50 of between 3.0 µm and 12.0 µm and instead that Kosuge teaches away from the limitation. This is not found persuasive for the following reasons:
A new ground of rejection has been made. The new ground of rejection does not rely on Kosuge, Brennan, nor Hasegawa for the specific teaching of the filler particles. Instead, newly applied Kimura is used to teach the newly amended claim 1 limitations regarding the filler particles as stated in the new grounds of rejection below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the new grounds of rejection, Kosuge is not used to teach the newly amended claim 1 limitations regarding filler particles, instead newly applied Kimura is used to teach said limitations. While Kosuge does teach lubricants with an average diameter of 2.5 µm or less, this does not forbid other different filler particles from being added to the layers having different particle diameters, such as newly applied Kimura’s filler particles. Kosuge specifically discloses at [0061] that other internally and externally added particles can be used in conjunction with the lubricant particles. Therefore, Kosuge does not teach away from including filler particles with an average diameter in the claimed range of between 3 µm to 12 µm.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the ground(s) that a lack of unity of invention has not been established.  This is not found persuasive because a new grounds of rejection has been made establishing a lack of unity of invention “a posteriori.” 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “at least one of the layers C, B, and A” and is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h). It is unclear if the scope of claim 1 requires: at least one layer A, and at least one layer B, and at least one layer C all require filler particles; at least one layer A, or at least one layer B, or at least one layer C requires filler particles; or all of the layers of A, or all of the layers B, or all of the layers C require filler particles. For purposes of examination, claim 1 is interpreted as requiring at least one layer A, or at least one layer B, or at least one layer C to incorporate filler particles. Claim 1 could be amended to recite “at least one of the layers C, B, or A” to remedy this issue.
Claim 4 recites the phrase “at least one of the layers C, B, and A.” It is unclear if the scope of this requires: at least one layer A, and at least one layer B, and at least one layer C all require fine particles; 
Claim 8 recites the phrase “at least one of the layers C, B, and A.” It is unclear if the scope of this requires: at least one layer A, and at least one layer B, and at least one layer C all require the intrinsic velocity; at least one layer A, or at least one layer B, or at least one layer C require the intrinsic velocity; or all of the layers of A, or all of the layers B, or all of the layers C require the intrinsic velocity. For purposes of examination, claim 8 is interpreted as requiring at least one layer A, or at least one layer B, or at least one layer C to require the intrinsic velocity. Claim 8 could be amended to recite “at least one of the layers C, B, or A” to remedy this issue.
	Claims 2-3, 5-7, 9-12, and 15-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (EP 0897794 A1) in view of Brennan (WO 0046026 A1) and Kimura et al. (KR 100748929 B1, herein English machine translation used for all citations). 
Regarding claim 1, Kosuge teaches a laminate of aluminum and multilayer biaxially oriented polyester film for the manufacturing of beverage cans (Kosuge, Abstract, Par. 0002, 0065) comprising successively: -M- an aluminum support (Kosuge, Abstract, Par. 0001-0002, and 0071-0072 – see “metal plate”); -C- at least one amorphous layer C (First layer) comprising at least one copolyester PET-G, wherein the diol of the copolyester PET-G units include Ethylene Glycol -EG- units and CycloHexaneDiMethanol -CHDM- units (Kosuge, Abstract, Par. 0011-0015, 0067); -B- at least one polyester layer B (second layer) comprising at least one copolyester PET-I, wherein the diol units of the 
Kosuge does not teach wherein the laminate further comprises at least one layer A, identical or different from the layer B which comprises at least one polyester. Kosuge further does not teach wherein the concentration of the CHDM units in the layer C is between 18 and 34 mol. %.
Brennan teaches a biaxially oriented polyester film comprising one amorphous heat-sealable layer comprising one copolyester of an aliphatic diol and a cycloaliphatic diol with one or more dicarboxylic acids, and one said substrate layer being an oriented substrate layer comprising a copolyester of terephthalic acid and isophthalic acid with one or more diols selected from aliphatic and cycloaliphatic diols (Brennan, Abstract, Page 5 Lines 1-15, and Claim 1), wherein said film is suitable for the manufacture of beverage cans (Page 4, Lines 13-17). Brennan further teaches wherein the cycloaliphatic diol may be a cyclohexanedimethanol in an amount of about 33 mol. % (Brennan, Page 9 Line 17- Page 10 Line 14), which lies within the claimed range of between 18 and 34 mol. %, and therefore satisfies the claimed range, see MPEP 2131.03. Brennan further teaches wherein the substrate layer preferably comprises a copolyester of isophthalate and terephthalate with ethylene glycol as aliphatic diol (Brennan, Page 6 Line 27 – Page 7 Line 7).
Since both Kosuge and Brennan teach biaxially oriented polyester films for use in manufacturing beverage cans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brennan to modify Kosuge and have the concentration of the CHDM units in the layer C be between 18 and 34 mol. %. This would allow for the layer C to be effectively heat sealed to the metal sheet and allow for adequate wetting for it to be adhered (Brennan, Page 9 Lines 1-15). It further would have been obvious to one of ordinary skill in the 
Modified Kosuge does not teach wherein at least one of the layers C, B, or A incorporates filler particles which have a median diameter d50 of between 3.0 µm and 12.0 µm.
Kimura teaches a polyester film comprising a polyester layer comprising polyethylene terephthalate (Kimura, Pages 4 and 19-20) wherein the polyester layer further comprises filler particles (silica) with a median diameter (particle size) of 0.01 to 10 µm (Kimura, Page 11), which overlaps the claimed range of 3.0 µm to 12.0 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Kosuge and Kimura teach polyester films comprising a polyester layer comprising polyethylene terephthalate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kimura to modify modified Kosuge and include Kimura’s filler particles into at least one of the layers C, B, or A of modified Kosuge. This would allow for improved handling and workability of the film (Kimura, Page 11).
Regarding claim 3, modified Kosuge teaches the laminate according to claim 1 wherein the layer A is different from the layer B, wherein the layer A is a crystallizable layer of polyester resin (Brennan, Pg. 7 Lines 19-26) including 60-99 mol. % of polyethylene terephthalate (PET) (Brennan, Pg. 6 Lines 22-33 and Pg. 7 Lines 1-7) which is encompassed by the claimed range of at least 50% by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 4, modified Kosuge teaches the laminate according to claim 1 wherein at least one of the layers C, B, or A includes fine particles different from the filler particles (titanium oxide) (Kosuge, Par. 0057-0060 and 0079).

Regarding claim 6, modified Kosuge teaches the laminate according to claim 5, wherein the fine particles comprise titanium oxide particles in the concentration range of 10 to 20 wt.% (Kosuge, Par. 0057-0060), which is encompassed by the claimed range of 1 to 25%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 7, modified Kosuge teaches the laminate according to claim 5 wherein the filler particles include silicone dioxide particles (Kosuge, Par. 0057-0060 – see silica).
Regarding claim 8, modified Kosuge teaches the laminate according to claim 1 wherein an intrinsic viscosity of layer C is 0.64 dl/g (Kosuge, Par. 0099, 0107, and 0112), which lies within the claimed range of 0.45 to 0.70 dl/g, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 9, modified Kosuge teaches the laminate according to claim 1 wherein a thickness of the C-layer is 1 to 4 µm (Kosuge, Par. 0068-0069), which lies within the claimed range of 0.3-6.0 µm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 10, modified Kosuge teaches the laminate according claim 1, wherein a thickness of the C-layer is 1 to 4 µm when the overall film thickness is 20 µm, resulting in a C-layer thickness that is 5 to 20 % of the overall film thickness (Kosuge, Par. 0068-0069), which lies within the claimed range of 0.5-40 %, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 11, modified Kosuge teaches the laminate according to claims 1 and 3-10 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1 and 3-10. Modified Kosuge further teaches that TiO2 content of 10-20 wt.% will yield an opaque film (i.e. a film having low total light transmittance and high haze) (Kosuge, Par. 0060). Furthermore, if modified Kosuge’s laminate was tested in the same manner as recited in claim 11 and 
Regarding claim 12, modified Kosuge teaches the laminate according to claims 1 and 3-10 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1 and 3-10. Kosuge further teaches evaluating the lamination property of the laminate as well as preventing delamination (Kosuge, Par. 0083-0085 and 0088). Furthermore, if modified Kosuge’s laminate was tested in the same manner as recited in claim 12 and the instant specification pages 14-15, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 12 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 15, modified Kosuge teaches the laminate according to claim 1, wherein at least one polyester layer B further comprises a polyester polyethylene terephthalate PET (Kosuge, Abstract, Par. 0011 and 0020-0021, and Claim 1).
Regarding claim 16, modified Kosuge teaches the laminate according to claim 1, wherein at least one polyester layer A further comprises at least one copolyester PET-I which the diol units of the at least one copolyester PET-I include Ethylene Glycol -EG- units and which the acid units of the at least one copolyester PET-I includes terephthalic acid units and isophthalic acid units include Terephthalic Acid -TA- units and Isophthalic Acid -IA-units (Brennan, Page 6 Line 27 – Page 7 Line 7).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (EP 0897794 A1) in view of Brennan (WO 0046026 A1) and Kimura et al. (KR 100748929 B1, herein English machine translation used for all citations) as applied to claim 1 above, further in view of Hasegawa et al. (US 5384354 A). 
Regarding claim 2, modified Kosuge teaches all of the elements of the claimed invention as stated above for claim 1. Modified Kosuge does not teach wherein the layer B and/or the layer A 
Hasegawa teaches a polyester film for lamination onto a metal sheet (Hasegawa, Abstract, Col. 1 Lines 6-18) comprising a layer formed from polyethylene terephthalate comprising acid units including isophthalic acid, and a copolyester of polybutylene terephthalate wherein the polybutylene terephthalate comprises diol units including butylene glycol and acid units including terephthalic acid and isophthalic acid units (Hasegawa, Abstract, Col. 1 Lines 6-18, Col. 2 Lines 44-64, Col. 3 Lines 23-50, and Col. 4 Lines 1-46).
Since both modified Kosuge and Hasegawa teach polyester films for lamination onto a metal sheet comprising a layer of polyethylene terephthalate comprising acid units including isophthalic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Hasegawa to modify modified Kosuge and have the B layer comprise a copolyester of polybutylene terephthalate wherein the polybutylene terephthalate comprises diol units including butylene glycol and acid units including terephthalic acid and isophthalic acid units. This would allow for a film which shows excellent molding-processability when it is laminated onto a metal sheet that can made into a can by deep drawing, wherein the metal can (e.g. a can for drinks, a can for foods) has excellent heat resistance, impact resistance and flavor-retaining property (Hasegawa, Col. 1 Lines 6-17).
Regarding claim 17, modified Kosuge teaches the laminate according to claim 2, wherein the layer B further comprises at least one polyester PolyButyleneTerephthalate PBT (Hasegawa, Col. 1 Lines 6-18, Col. 2 Lines 44-64, Col. 3 Lines 23-50, and Col. 4 Lines 1-46).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782